UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) /x/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 OR // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.0-12695 INTEGRATED DEVICE TECHNOLOGY,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 94-2669985 (I.R.S. Employer Identification No.) 6, SAN JOSE, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (408)284-8200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.001 par value The NASDAQ Stock Market LLC Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. xLarge accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Noý The number of outstanding shares of the registrant's Common Stock, $.001 par value, as of October 31, 2011, was approximately 142,051,332. INTEGRATED DEVICE TECHNOLOGY,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED OCTOBER 2, 2011 TABLE OF CONTENTS Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of October 2, 2011 and April 3, 2011 4 Condensed Consolidated Statements of Operations for the three and six months ended October 2, 2011 and September 26, 2010 5 Condensed Consolidated Statements of Cash Flows for the six months ended October 2, 2011 and September 26, 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PARTII—OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Removed and Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 46 2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTEGRATED DEVICE TECHNOLOGY,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited in thousands, except per share amounts) October 2, April 3, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepayments and other current assets Total current assets Property, plant and equipment, net Goodwill Acquisition-related intangible assets, net Deferred tax assets Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation and related expenses Deferred income on shipments to distributors Deferred tax liabilities Other accrued liabilities Total current liabilities Deferred tax liabilities Long-term income tax payable Other long-term obligations Total liabilities Commitments and contingencies (Note 14) Stockholders' equity: Preferred stock: $.001 par value: 10,000shares authorized; no shares issued Common stock: $.001 par value: 350,000shares authorized; 143,590 and 148,352 shares issued and outstanding at October 2, 2011 and April 3, 2011, respectively 144 148 Additional paid-in capital Treasury stock at cost: 86,932 shares and 80,037 shares at October 2, 2011 and April 3, 2011, respectively (957,289 ) (909,824 ) Accumulated deficit (782,337 ) (837,075 ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended Oct. 2, Sept. 26, Oct. 2, Sept. 26, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) Interest income and other, net (1,828 ) (1,784 ) Income from continuing operations before income taxes Provision for (benefit from) income taxes (367 ) Net income from continuing operations $ Discontinued operations: Gain from divestiture Loss from discontinued operations before income taxes (7,352 ) (5,039 ) (14,996 ) (10,280 ) Benefit from income taxes ) (21 ) ) (43 ) Net income (loss) from discontinued operations (5,018 ) (10,237 ) Net income $ Basic net income per share – continuing operations $ Basic net income (loss) per share – discontinued operations (0.03 ) (0.07 ) Basic net income per share $ Diluted net income per share – continuing operations $ Diluted net income (loss) per share – discontinued operations (0.03 ) (0.07 ) Diluted net income per share $ Weighted average shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended Oct. 2, Sept. 26, Cash flows provided by operating activities: Net income $ $ Adjustments: Depreciation Amortization of intangible assets Gain from divestiture (45,939 ) Stock-based compensation expense Deferred tax provision (2 ) 72 Changes in assets and liabilities (net of effects of acquisitions and divestiture): Accounts receivable, net (4,476 ) Inventories (12,628 ) (1,372 ) Prepayments and other assets Accounts payable (6,930 ) (971 ) Accrued compensation and related expenses (1,342 ) Deferred income on shipments to distributors Income taxes payable and receivable Other accrued liabilities and long term liabilities (3,414 ) (3,116 ) Net cash provided by operating activities Cash flows provided by (used for) investing activities Acquisitions, net of cash acquired (6,247 ) Proceeds from divestitures Cash in escrow related to acquisition (1,800 ) Purchases of property, plant and equipment (13,322 ) (9,501 ) Purchase of non-marketable equity securities (2,000 ) Purchases of short-term investments (310,494 ) (247,447 ) Proceeds from sales of short-term investments Proceeds from maturities of short-term investments Net cash provided by (used for) investing activities (63,001 ) Cash flows provided by (used for) financing activities Proceeds from issuance of common stock Repurchases of common stock (47,465 ) (55,528 ) Net cashused for financing activities (39,786 ) (50,146 ) Effect of exchange rates on cash and cash equivalents (524 ) Net increase (decrease) in cash and cash equivalents (46,134 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note1 Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Integrated Device Technology,Inc. (“IDT” or the “Company”) contain all adjustments that are, in the opinion of management, necessary to state fairly the interim financial information included therein. Certain prior period balances have been reclassified to conform to the current period presentation. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The Company’s fiscal year is the 52- or 53-week period ending on the Sunday closest to March 31.In a 52-week year, each fiscal quarter consists of thirteen weeks.In a 53-week year, the additional week is usually added to the third quarter, making such quarter consist of fourteen weeks.The first and second quarters of fiscal 2012 and fiscal 2011 were thirteen week periods. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the Company’s financial statements and the accompanying notes. Actual results could differ from those estimates. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form10-K for the fiscal year ended April3, 2011.Operating results for the three and six months ended October 2, 2011 are not necessarily indicative of operating results for an entire fiscal year. There have been no significant changes in the Company’s significant accounting policies during the six months ended October 2, 2011, as compared to the significant accounting policies described in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended April 3, 2011. Note 2 Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (FASB) issued amended guidance regarding the testing of goodwill for impairment. The objective of this amendment is to simplify how entities test goodwill for impairment. Under the updated guidance an entity is to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. The amended guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011. The adoption of this guidance on April 2, 2012 is not expected to have a material impact on the Company’s consolidated financial statements. In June2011, the FASB issued amended guidance regarding the presentation of comprehensive income. The amended guidance requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amended guidance also requires presentation of adjustments for items that are reclassified from other comprehensive income to net income in the statement where the components of net income and the components of other comprehensive income are presented. The amended guidance is effective on a retrospective basis for financial statements issued for fiscal years, and interim periods within those fiscal years, beginning after December15, 2011. The adoption of this guidance onJanuary 2, 2012 is not expected to have a material impact on the Company’s consolidated financial statements. 6 Table of Contents In May2011, the FASB issued additional guidance on fair value measurements that clarifies the application of existing guidance and disclosure requirements, changes certain fair value measurement principles and requires additional disclosures about fair value measurements. The updated guidance is effective on a prospective basis for financial statements issued for fiscal years, and interim periods within those fiscal years, beginning after December15, 2011. The adoption of this guidance on January 2, 2012 is not expected to have a material impact on the Company’s consolidated financial statements. Note3 Net Income Per Share Basic net income per share is computed using the weighted-average number of common shares outstanding during the period.Diluted net income per share is computed using the weighted-average number of common and dilutive potential common shares outstanding during the period. Potential common shares include employee stock options and restricted stock units. Three Months Ended Six Months Ended (in thousands, except per share amounts) Oct. 2, Sept. 26, Oct. 2, Sept. 26, Numerators (basic and diluted): Net income from continuing operations $ Net income (loss) from discontinued operations (including gain from divestiture) (5,018 ) (10,237 ) Net income $ Denominators: Weighted average shares outstanding – basic Dilutive effect of employee stock options and restricted stock units Weighted average common shares outstanding, assuming dilution Basic net income (loss) per share: Net income from continuing operations $ Net income (loss) from discontinued operations (0.03 ) (0.07 ) Net income $ Diluted net income (loss) per share: Net income from continuing operations $ Net income (loss) from discontinued operations (0.03 ) (0.07 ) Net income $ Stock options to purchase 13.7 million shares and 10.7 million shares for the three and six months ended October 2, 2011, respectively, and 19.7 million shares and 19.9 million shares for the three and six months ended September 26, 2010, respectively, were outstanding, but were excluded from the calculation of diluted earnings per share because the exercise price of the stock options was greater than the average share price of the common shares and therefore, the effect would have been anti-dilutive. In addition, unvested restricted stock units of0.9 million and 0.7 million for the three and six months ended October 2, 2011, respectively, and less than 0.1 million for the three and six months ended September 26, 2010, respectively, were excluded from the calculation because they were anti-dilutive after considering unrecognized stock-based compensation expense. 7 Table of Contents Note 4 Business Combinations Acquisition of certain assets of IKOR Acquisition Corporation (“IKOR”) On April 16, 2010, the Company completed its acquisition of certain assets of IKOR, a former subsidiary of iWatt Corporation.IKOR designed and manufactured power voltage regulator module(VRM) solutions for high-performance computing. Pursuant to the agreement, the Company acquired IKOR- patented coupled inductor (“CL”) technology and related assets and hired members of IKOR’ engineering team. The total purchase price was $7.7 million, including the fair value of contingent consideration of $1.5 million payable upon the achievement of certain business performance metrics during the twelve months after the closing date. The fair value of the contingent consideration was estimated using probability-based forecasted revenue for the business as of the acquisition date.The maximum payment for this contingent consideration is $2.8 million.Pursuant to the agreement, $1.8 million in cash has been held in escrow and will be utilized to fund the contingent consideration payment. During the third quarter of fiscal 2011, the fair value of the contingent consideration was remeasured based on the revised revenue forecast for the business.As a result, the fair value of the contingent consideration increased $0.3 million to $1.8 million.The change in the fair value of the contingent consideration was recorded in selling and administrative expenses in fiscal 2011.There was no change in the fair value of the contingent consideration during the first six months of fiscal 2012. The Company allocated the purchase price to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair values. The excess purchase price over those fair values was recorded as goodwill. The acquired CL technology complements the Company’s growing power management initiative, allowing it to achieve higher levels of performance and integration.The fair values assigned to tangible and intangible assets acquired and liabilities assumed are based on management estimates and assumptions. The Company incurred approximately $0.3million of acquisition-related costs, which were included in selling, general and administrative (“SG&A”) expenses on the Consolidated Statements of Operations for fiscal 2011. The aggregate purchase price has been allocated as follows: (in thousands) Fair Value Accounts receivable $ Inventories Prepayments and other current assets 63 Property, plant and equipment, net Accounts payable and accrued expenses (1,226 ) Amortizable intangible assets Goodwill Total purchase price $ A summary of the allocation of amortizable intangible assets is as follows: (in thousands) Fair Value Amortizable intangible assets: Existing technologies $ Customer relationships Backlog 44 Total $ 8 Table of Contents Identifiable Tangible Assets and Liabilities Assets and liabilities were reviewed and adjusted, if required, to their estimated fair value. Inventories – The value allocated to inventories reflects the estimated fair value of the acquired inventory based on the expected sales price of the inventory, less reasonable selling margin. Amortizable Intangible Assets Existing technologies consist of products that have reached technological feasibility. The Company valued the existing technologies utilizing a discounted cash flow (“DCF”) model, which uses forecasts of future revenues and expenses related to the intangible assets. The Company utilized discount factors of 35% - 36% for the existing technologies and is amortizing the intangible assets over 7 years on a straight-line basis. Customer relationship values have been estimated utilizing a DCF model, which uses forecasts of future revenues and expenses related to the intangible asset. The Company utilized discount factor of 35% for this intangible asset and is amortizing this intangible asset over 5 years on a straight-line basis. Backlog represents the value of the standing orders for IKOR products as of the closing date of the acquisition.Backlog was valued utilizing a DCF model and a discount factor of 15%.The value was amortized over five month period. The IKOR acquisition related financial results have been included in the Company’s Consolidated Statements of Operations from the closing date of the acquisition on April 16, 2010.Pro forma earnings information has not been presented because the effect of the acquisition is not material to the Company’s historical financial statements. Note 5 Discontinued Operations and Assets Held For Sale On September 26, 2011, the Company completed the transfer of certain assets related to IDT’s Hollywood Quality Video (“HQV”) and Frame Rate Conversion (“FRC”) video processing product lines to Qualcomm pursuant to an Asset Purchase Agreement. The sale of these HQV and FRC video processing assets is intended to allow the Company to intensify focus on its analog-intensive mixed-signal, timing and interface and solutions. Upon the closing of the transaction, Qualcomm paid the Company $58.7 million in cash consideration, of which $6.0 million was withheld in an escrow account and is included in the Company’s balance sheet as other assets (non-current). In the second quarter of fiscal 2012, the Company recorded a gain of $45.9 million related to this divestiture. The following table summarizes the components of the gain (in thousands): Cash proceeds from sale (including amounts held in escrow) $ Less cost basis of assets sold and direct costs related to the sale: Fixed assets transferred to Qualcomm (434 ) Goodwill write-off (8,568 ) Intangible assets write-off (1,818 ) License write-off (525 ) Transaction and other costs (1,460 ) Gain on divestiture $ The Company’s HQV and FRC product lines represented a significant portion of the Company’s video processing assets. The Company currently intends to fully divest its remaining video processing product lines within the next twelve months and has classified these assets as available for sale.As of October 2, 2011 the remaining video processing assets classified as available for sale consisted of $0.9 million in fixed assets and $0.7 million in intangible assets. The video processing lines were included as are part of the Company’s Computing and Consumer reportable segment.For financial statement purposes, the results of operations for these discontinued businesses have been segregated from those of the continuing operations and are presented in the Company's consolidated financial statements as discontinued operations. 9 Table of Contents The results of discontinued operations for the three and six months ended October 2, 2011 and September 26, 2011 are as follows (in thousands): Three Months Ended Six Months Ended Oct. 2, Sept. 26, Oct. 2, Sept. 26, Revenues $ Cost of revenue (4,038 ) (5,165 ) (6,564 ) (8,016 ) Operating expenses (6,216 ) (7,212 ) (13,535 ) (14,254 ) Gain on divestiture Benefit for income taxes 60 21 89 43 Net income (loss) from discontinued operations $ $ ) $ $ ) Note 6 Fair Value Measurement Fair value measurement is the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing assets or liabilities.When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact. Fair Value Hierarchy The three levels of inputs that may be used to measure fair value are as follows: Level 1: Quoted market prices for identical assets or liabilities in active markets at the measure date. Level 2: Observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date.The inputs are unobservable in the market and significant to the instrument’s valuation. The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of October 2, 2011: Fair Value at Reporting Date Using: (in thousands) QuotedPricesin ActiveMarketsfor IdenticalAssets (Level1) SignificantOther ObservableInputs (Level2) Significant Unobservable Inputs (Level 3) Total Balance Cash Equivalents and Short Term Investments: US government treasuries and agencies securities $ Money market funds Corporate commercial paper Corporate bonds Bank deposits Municipal bonds Total assets measured at fair value $ Liabilities: Fair value of contingent consideration Total liabilities measured at fair value $ 10 Table of Contents The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of April 3, 2011: Fair Value at Reporting Date Using: (in thousands) QuotedPricesin ActiveMarketsfor IdenticalAssets (Level1) SignificantOther ObservableInputs (Level2) Significant Unobservable Inputs (Level 3) Total Balance Cash Equivalents and Short-Term investments: US government treasuries and agencies securities $ Money market funds Corporate bonds Corporate commercial paper Bank deposits Municipal bonds Total assets measured at fair value $ Liabilities: Fair value of contingent consideration Total liabilities measured at fair value $ U.S. government treasuries and U.S. government agency securities as of October 2, 2011 and April 3, 2011 do not include any U.S. government guaranteed bank issued paper. Corporate bonds include bank-issued securities that are guaranteed by the Federal Deposit Insurance Corporation (FDIC). The securities in Level 1 are highly liquid and actively traded in exchange markets or over-the-counter markets. Level 2 fixed income securities are priced using quoted market prices for similar instruments, nonbinding market prices that are corroborated by observable market data. In connection with the acquisition of IKOR (please see “Note 4 – Business Combinations”), a liability was recognized for the Company’s estimate of the fair value of contingent consideration on the acquisition date based on probability-based forecasted revenue.This fair value measurement is based on significant inputs not observed in the market and thus represents a Level 3 measurement. This fair value measurement is valued based on unobservable inputs that are supported by little or no market activity and reflect the Company’s own assumptions concerning future revenue of the acquired business in measuring fair value. The following table summarizes the change in the fair value of the contingent consideration measured using significant unobservable inputs (Level 3) during the first six months of fiscal 2012: (in thousands) Estimated Fair Value Balance as of April 3, 2011 $ Additions Balance as of October 2, 2011 $ Cash equivalents are highly liquid investments with original maturities of three months or less at the time of purchase. The Company maintains its cash and cash equivalents with reputable major financial institutions.Deposits with these banks may exceed the FDIC insurance limits or similar limits in foreign jurisdictions. These deposits typically may be redeemed upon demand and, therefore, bear minimal risk.While the Company monitors daily the cash balances in its operating accounts and adjusts the balances as appropriate, these balances could be impacted if one or more of the financial institutions with which the Company deposits fails or is subject to other adverse conditions in the financial markets.As of October 2, 2011, the Company has not experienced any losses in its operating accounts. 11 Table of Contents All of the Company’s available-for-sale investments are subject to a periodic impairment review. Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary. This determination requires significant judgment. For publicly traded investments, impairment is determined based upon the specific facts and circumstances present at the time, including a review of the closing price over the length of time, general market conditions and the Company’s intent and ability to hold the investment for a period of time sufficient to allow for recovery. Although the Company believes its portfolio continues to be comprised of sound investments due to high credit ratings and government guarantees of the underlying investments, a further decline in the capital and financial markets would adversely impact the market values of its investments and their liquidity. The Company continually monitors the credit risk in its portfolio and future developments in the credit markets and makes appropriate changes to its investment policy as deemed necessary.The Company did not record any impairment loss related to its short-term investments in the three and six months ended October 2, 2011 and September 26, 2010. Note7 Investments Available- for -Sale Securities All of the Company’s cash equivalents and marketable securities are classified as “available-for-sale” securities.These securities are reported at fair value with the related unrealized gains and losses included in accumulated other comprehensive income, a component of stockholders’ equity, net of tax. Available-for-sale investments at October 2, 2011 were as follows: (in thousands) Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value U.S. government treasuries and agency securities $ $
